UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6676


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SOLOMON DUKES, JR., a/k/a Junior,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:94-cr-00589-DCN-2)


Submitted:   March 18, 2011                 Decided:   April 1, 2011


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William C. Wood, Jr., NELSON MULLINS RILEY & SCARBOROUGH LLP,
Columbia, South Carolina, for Appellant.     William N. Nettles,
United States Attorney, Peter T. Phillips, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Solomon Dukes, Jr., appeals the district court’s order

granting, in part, his 18 U.S.C. § 3582(c)(2) (2006) motion for

a sentence reduction based upon Amendments 706, 711 and 715 to

the Guidelines.          In his motion, Dukes asked that the district

court reduce his life sentence to 360 months in prison based on

the   aforementioned       Amendments.           Dukes      alternatively       argued,

however, that because the jury made no findings regarding the

amount of drugs for which he was held responsible, in accordance

with 21 U.S.C.A. § 841(b)(1)(C) (West 2006 & Supp. 2010), and

United   States     v.    Booker,    543 U.S. 220    (2005),      the   maximum

constitutional      sentence        he     could      receive       for     his    drug

convictions   was    twenty    years       in   prison.       The   district      court

granted Dukes’ motion, in part, and reduced Dukes’ life sentence

to 360 months in prison.

           We have reviewed the record and have considered Dukes’

arguments that his sentence should have been reduced below his

amended Guidelines range.           We nonetheless affirm for the reasons

stated by the district court.              See United States v. Dukes, No.

2:94-cr-00589-DCN-2 (D.S.C. Apr. 27, 2010).                      We reject Dukes’

argument that U.S. Sentencing Guidelines Manual § 1B1.10 (2010)

and § 3582(c)(2) violate the separation of powers doctrine.                         See

Mistretta v. United States, 488 U.S. 361, 412 (1989) (holding

that the Sentencing Reform Act and the Sentencing Guidelines do

                                           2
not violate the separation of powers doctrine, in part because

“our     system    of     checked   and     balanced     authority       [does   not]

prohibit Congress from calling upon the accumulated wisdom and

experience of the Judicial Branch in creating policy on a matter

uniquely within the ken of judges”).

            We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented     in   the     materials

before    the     court   and    argument     would    not   aid   the    decisional

process.

                                                                            AFFIRMED




                                          3